Exhibit 10.53

July 31, 2012
 
Mr. Lawrence Sands
Genesis Group Holdings, Inc.
2500 N. Military Trail, Suite 275
Boca Raton, FL 33431
 
Dear Lawrence,
 
The CSIR Group, LLC a New York corporation (“CSIR”) is pleased to offer investor
relations services to Genesis Group Holdings Inc. (“GGHO” or “the Company”)
pursuant to this Investor Relations agreement (“Agreement”) as outlined below:
 
1.     Scope of Engagement.
CSIR is hereby engaged to provide Investor Relations services to bring more
investor awareness and interest in GGHO.
 
2.     Term.
The term of this Agreement shall be for an initial period of three (3) months,
commencing on August 1, 2012.
 
3.     Fees.
The Company agrees to pay CSIR the following amounts (collectively, the “Fees”):
A) A non-refundable fee (cash fee) to CSIR of $5,000 per month for the length of
the term. The first month’s fees ($5,000) are payable upon execution of this
Agreement; following the first month of service, the monthly cash fee is due on
or before the 1st of each month. B) A non-refundable equity fee of 2,000,000
shares of the Company’s restricted Rule 144 Stock (equity fee), to be delivered
to CSIR within 10 days upon signing of this contract.
 
4.     Expenses.
The Company will be responsible for all out-of-pocket expenses (wire
distribution of press releases, conference logistics, travel arrangements, etc.)
which are billed to the Company without markup. When possible, the Company will
pay expenses directly and will set up its own account with a major news
distribution network (PR newswire, business wire, etc.), teleconferencing
provider, etc. CSIR will coordinate these efforts and set up accounts on behalf
of the Company. The Company will also reimburse CSIR for all costs incurred
traveling with GGHO management, at its request, to out-of-town conferences,
management meetings and Company-sponsored events. Out-of-pocket expenses such as
postage and photocopies are billable to GGHO at the beginning of each month.
These expenses will not exceed $500 per month, unless approved in advance by the
Company. The monthly retainer also does not include a monthly communications fee
which pro-rates the costs of external databases, publications and other relevant
third-party data resources. CSIR does not currently charge such a fee, but based
on the Company’s needs may need to do so in the future. This fee will not be
charged unless discussed in advance with the Company.
 
5.     Indemnity.
The Company hereby agrees to indemnify and holds harmless CSIR, its agents,
representatives, employees, partners and independent contractors and all
affiliates for any losses, damages or expenses that may be incurred by CSIR or
such other parties as a result of any breach of covenants, agreements,
representation or warranty made hereunder or any other loss, damage, attorney’s
fees, costs or expenses incurred by CSIR or such other parties resulting from
the acts or actions of the Company hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
6.     Confidentiality.
The parties acknowledge that during the course of this Agreement, each party
will become acquainted with and will have access to information that is of a
confidential and proprietary nature. Each of the parties further acknowledges
that disclosure of such information could cause irreparable harm to the Company
or CSIR that would not be compensable by money damages. Accordingly, each of the
parties hereto agrees to keep such information confidential except as necessary
and required to satisfy for the services provided under the scope of this
Agreement and shall not disclose or allow disclosure to any third persons
without the consent of the other party. In the event that there is a breach of
this confidentiality agreement, the parties agree that the offended party shall
have an immediate right to seek injunctive relief.
 
7.     The Company’s Obligations / Provision of Information.
8.1. Information. The Company will provide CSIR with all material information
relevant to CSIR engagement hereunder. The Company will ensure that information
so supplied is true and accurate in all material respects and is not misleading,
whether by omission or otherwise. CSIR is limited in its ability to conduct
thorough due diligence and assumes that information provided by the Company, to
the extent verifiable, is accurate and publicly made available through required
EDGAR filings and as required by law.
 
8.2. Authorization. The Company confirms and undertakes that it has all
necessary powers and has obtained or will obtain all necessary authorizations,
consents, and approvals, including approvals from the board of directors of the
Company, validly and lawfully required to enter into this Agreement, to conduct
business as, when, and where it intends, and to conduct any and all services
contemplated hereunder. The entering into of this Agreement does not violate the
Company’s charter and/or Company’s bylaws or any other binding agreements.
 
8.3. Accuracy. In performing its services hereunder, CSIR shall be entitled to
assume the accuracy and completeness of all financial and other information that
may be furnished to CSIR and CSIR will not be responsible for independently
verifying the accuracy and completeness of such information and the Company will
review all materials prepared by CSIR for factual accuracy before its
publication to the public.
 
8.     Authorization.
Except where the Company expressly instructs CSIR otherwise, CSIR is entitled to
assume that instructions (whether or not in writing or orally communicated) have
been properly authorized by the Company if they are given or purport to be given
by an individual or person who is or purports to be and is reasonably believed
by CSIR to be a director, employee, authorized agent or representative of the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
9.     Miscellaneous.
 
a.
Assignment. This Agreement may not be assigned without the written consent of
each of the parties hereto; such consent may not be unreasonably withheld.

 

 
b.
Entire Agreement. This Agreement constitutes the entire understanding between
the Company and CSIR with reference to the subject matter hereof and supersedes
any prior understandings and agreements related thereto, whether written or
oral.

 

 
c.
Severability. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid by a court of
competent jurisdiction, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those to which it is held
invalid, shall not be affected thereby.

 

 
d.
Currency. Unless otherwise specified in writing, all monies payable to any
member of CSIR hereunder shall be paid in U.S. Dollars.

 

 
e.
Affiliates. In the context of this letter and, in particular, the provisions of
this Agreement regarding the nature of CSIR’s engagement and Fees due to CSIR
hereunder, the Company shall be deemed to include the Company and/or any entity
that controls, is controlled by, or is under common control with the Company
(“Affiliates”) and, accordingly, all obligations of the Company hereunder shall
be joint and several with its Affiliates.

 

 
f.
Governing Law & Jurisdiction. This Agreement and all rights and obligations
arising hereunder or in connection herewith are subject to and will be governed
by and construed, performed and enforced in accordance with the laws of State of
New York the parties agree that any dispute which may arise between them is
arising out of or in connection with this Agreement shall be adjudicated only
before a Federal court located in the New York County, in the State of New York
with respect to any legal action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such court or respecting the
fact that such court is an inconvenient forum, relating or arising out of this
Agreement.

 

 
g.
Acknowledgments. The Company acknowledges that CSIR:

 
 
i.
is not providing any legal, accounting, or tax advice to the Company or any
other person;

 
 
ii.
is acting as an independent contractor to provide its services as described
herein to GGHO, and that no employment, partnership, joint venture, or fiduciary
relationship has been created by this Agreement;

 
 
iii.
may subcontract a portion of the services to be performed by CSIR hereunder to
experienced and capable service providers chosen discretionarily by CSIR
officers;

 
 
iv.
is not responsible for advising the Company in respect of any applicable laws
and regulations, and the Company undertakes to obtain appropriate advice in
respect of legal matters and all other laws and regulations which may be
applicable in any relevant jurisdiction and promptly to communicate the obtained
legal advice to CSIR insofar as the same is relevant to the carrying out of its
services hereunder; and

 
 
3

--------------------------------------------------------------------------------

 
 
 
v.
Will not incur any liability to the Company in respect of any breach of
applicable laws or regulations where CSIR has acted in good faith in the absence
of or in accordance with such provided advice.

 
 
vi.
If the foregoing accurately reflects the agreement reached between the parties,
please sign and return the attached copy of this Agreement to indicate your
consent and acceptance of its terms, effective as of the date first set forth
above.

                                                     

Yours truly:           Accepted:    
CSIR Group, LLC
Genesis Group Holdings Inc.
Signature: /s/ Christine Petraglia
Signature: /s/ Lawrence Sands
Name: Christine J. Petraglia Principal
Name: Lawrence Sands

 
 
 
4

--------------------------------------------------------------------------------